DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220a, 220b, 400, 500, 600, 700, 800, 900, 1000, 1100.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a system comprising a host device that is directly connected, using a single-ended Manchester encoded serial communication interface, to a foremost device of the group of devices, wherein the host device is communicatively coupled, via the foremost device, to successive devices of the respective devices in the daisy-chained manner using the single-ended Manchester encoded serial communication interface.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 12 contains the corresponding limitations of claim 1 as shown above; therefore, it is considered to be allowable by the same reasoning accordingly.

Referring to independent claim 18, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method, comprising: detecting, by the device, at least one of an impedance state of the PHY interface or a logic state of the PHY interface; and based on at least one of the impedance state or the logic state, determining, by the device, whether the PHY interface is operable with respect to the available communication protocol configurations.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. (CN 2676153 Y) appears to disclose a radio transceiver chip directly connected to a single chip serial port using Manchester encoding.
Hendrickson et al. (CN 101887751 A) appears to disclose a memory card device connected to a host via a serial link with Manchester encoding.
Guggenbühl et al. (WO 9008501 A1) appears to disclose Manchester encoding and FSK modulation that do not require clock synchronization.
However, these references do not appear to anticipate or explicitly teach the indicated allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184